Exhibit 10.6




December 23, 2010




Broadcast International, Inc.

7050 Union Park, Ave. #600

Salt Lake City, Utah 84047

Attention:  James Solomon

 




Re:  Revised Amended Note

Dear James:




Reference is hereby made to that certain Loan Restructuring Agreement, dated as
of December 16, 2010 (the “Loan Restructuring Agreement”), by and between
Broadcast International, Inc., a Utah corporation (the “Company”), and
Castlerigg Master Investments Ltd., a fund advised by Sandell Asset Management
Corp. (the “Lender”).  Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to them in the Loan Restructuring
Agreement.  




The Company and the Lender hereby acknowledge and agree as follows:




1.

The form of Amended Note attached as Exhibit A to the Loan Restructuring
Agreement is hereby deleted in its entirety and replaced with the form of
Amended Note attached as Annex I hereto (the “Revised Amended Note”).  For the
avoidance of doubt, all references to the “Amended Note” in the Transaction
Documents shall refer to the Revised Amended Note.




2.

Notwithstanding Section 3.3(s) of the Loan Restructuring Agreement, the Company
shall not be required to deliver an escrow agreement to the Lender, provided
that, on the Closing Date, the Company (a) delivers an executed copy of the
Revised Amended Note to the Lender and (b) prepays an amount equal to the
aggregate amount of Interest (as defined in the Revised Amended Note) due and
payable under the Revised Amended Note from the Issuance Date (as defined in the
Revised Amended Note) through December 31, 2011 in accordance with the Revised
Amended Note.




3.

Notwithstanding anything to the contrary contained in the Loan Restructuring
Agreement or any other Transaction Document, at the Closing, the Company shall
pay to the Lender, in lieu of delivery of the Shares and the Warrants pursuant
to Section 2.2 of the Loan Restructuring Agreement, a one-time cash payment of
$2,750,000 by wire transfer of immediately available funds to a bank account
designated by the Lender.  All references to the Excess Shares, Full Issuance
Shares, the Partial Issuance Shares, the Shares, the Warrant Shares and the
Warrants (collectively, the “Shares and Warrants”), and all provisions relating
solely to the Shares and Warrants in any Transaction Document, shall have no
force or effect provided such cash payment is made at Closing..  For purposes of
clarification, the foregoing shall have no effect on the Company’s obligations
with respect to the Conversion Shares set forth in the Transaction Documents,
which shall remain in full force and effect.




4.

In addition to the indemnification obligations of the Company pursuant to
Section 8.3 of the Loan Restructuring Agreement, the Company shall defend,
protect, indemnify and hold harmless the Indemnitees from and against any and
all Indemnified Liabilities, incurred by any Indemnitee as a result of, or
arising out of, or relating to the failure of Interact Devices, Inc. to be in
good standing in such entity’s jurisdiction of formation.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable
Requirements of Law.

5.





--------------------------------------------------------------------------------



6.

This letter agreement (i) shall be governed by and construed under the laws of
the State of New York, excluding the conflict of laws provisions thereof other
than Section 5-1401 of the New York General Obligations Law, (ii) reflects the
final and complete understanding of the parties hereto with respect to the
matters herein, and supersedes any previous agreements, understandings or
discussions, whether written or oral, and (iii) may not be amended or modified
except in a writing signed by all of the parties hereto.  Each of the parties
hereto (A) consents to submit itself to the exclusive jurisdiction of the United
States District Court for the Southern District of New York or any court of the
State of New York located in such district in the event any dispute arises out
of this letter agreement or any transactions contemplated by this letter
agreement, (B) agrees that it will not attempt to deny or defeat such exclusive
jurisdiction or venue by motion or other request for leave from any such court
and (C) agrees that it will not bring any action relating to this letter
agreement or any of the transactions contemplated by this letter agreement in
any court other than such courts sitting in the State of New York.  THE PARTIES
HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM BOROUGH BY EITHER OF THEM AGAINST THE OTHER IN THE MATTERS ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER AGREEMENT.  




6.

This letter agreement may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this letter agreement by facsimile transmission or .pdf format shall be
effective as delivery of a manually executed counterpart of this letter
agreement.  







[Remainder of the Page Intentionally Left Blank]





2




--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please execute and
return this letter to us whereupon this letter shall become a binding agreement
among the parties hereto.  




Very truly yours,




 

 

CASTLERIGG MASTER INVESTMENTS LTD.




By Sandell Asset Management Corp., its investment manager

 




By:  /s/ Richard Gashler             

 

Name: Richard Gashler

Title:   General Counsel

 







Accepted and Agreed on December 23, 2010:




BROADCAST INTERNATIONAL, INC.




By: /s/ Rodney M. Tiede              

      Name:  Rodney M. Tiede

      Title:  President & CEO











[Signature Page to Side Letter re: Revised Amended Note]




3




--------------------------------------------------------------------------------

ANNEX I




REVISED AMENDED NOTE




[OMITTED]











4


